UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8091


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD GIBSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:94-cr-00454-PJM-7; 8:00-cv-02969-PJM)


Submitted:   February 21, 2013            Decided:    February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard Gibson, Jr., Appellant Pro Se.  Stuart A. Berman, Chan
Park, Assistant United States Attorneys, Greenbelt, Maryland;
Sandra Wilkinson, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bernard      Gibson,     Jr.,       seeks       to    appeal        the    district

court’s margin order denying his Fed. R. Civ. P. 60(b) motion

for    reconsideration         of    the    district       court’s          April        14,    2003,

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                                       The

order is not appealable unless a circuit justice or judge issues

a     certificate      of    appealability.               28    U.S.C.        § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies          this    standard       by

demonstrating         that     reasonable          jurists          would     find       that     the

district       court’s      assessment      of      the    constitutional                claims    is

debatable      or     wrong.        Slack    v.     McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and     that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Gibson has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                        We

dispense       with    oral     argument         because        the     facts           and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3